11-3856
    Young v. Laboratory Corporation of America Holdings


                           UNITED STATES COURT OF APPEALS
                               FOR THE SECOND CIRCUIT

                                        SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF APPELLATE
PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A
DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING TO A SUMMARY
ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

            At a stated term of the United States Court of Appeals for the Second Circuit, held at the
    Thurgood Marshall United States Courthouse, 40 Foley Square, in the City of New York, on the
    28th day of January, two thousand thirteen.

    PRESENT:
                ROBERT A. KATZMANN,
                PETER W. HALL,
                        Circuit Judges.1
    _____________________________________

    Sinatra Young,

                               Plaintiff-Appellant,

                      v.                                                   11-3856

    Laboratory Corporation of America Holdings,

                      Defendant-Appellee.
    _____________________________________

    FOR APPELLANT:                      Sinatra Young, pro se, Brooklyn, NY.

    FOR APPELLEE:                       Robert I. Steiner and Sean R. Flanagan, Kelley Drye & Warren,
                                        LLP, New York, NY.

             Appeal from a judgment of the United States District Court for the Eastern District of

    New York (Gleeson, J.).


             1
             Because Judge John M. Walker, Jr., originally assigned to this panel, recused himself
    from this case, the remaining two judges issue this order in accordance with Second Circuit
    Internal Operating Procedure E(b).
       UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED, AND

DECREED that the judgment of the district court is AFFIRMED.

       Appellant Sinatra Young, proceeding pro se, appeals from the district court’s sua sponte

dismissal of his defamation action pursuant to Rule 41(b) of the Federal Rules of Civil Procedure

for failure to prosecute. We assume the parties’ familiarity with the underlying facts, the

procedural history of the case, and the issues on appeal.

       The Second Circuit has “adopted the rule that failure to object timely to a magistrate

judge’s report may operate as a waiver of any further judicial review of the decision, as long as

the parties receive clear notice of the consequences of their failure to object.” United States v.

Male Juvenile (95-CR-1074), 121 F.3d 34, 38 (2d Cir. 1997). The magistrate judge gave Young

adequate notice that he was required to file objections to the report and recommendation,

specifically informing him that failure to do so would result in a waiver of his right to appellate

review and citing the pertinent statutory and civil rules as well as relevant case law. Young did

not object and consequently waived his right to appellate review. Moreover, in light of the

record as a whole, the “interests of justice” do not warrant excusing Young’s default. See

Cephas v. Nash, 328 F.3d 98, 107 (2d Cir. 2003).

       We have considered Young’s remaining arguments on appeal and find them to be without

merit. For the foregoing reasons, the judgment of the district court is hereby AFFIRMED.


                                              FOR THE COURT:
                                              Catherine O’Hagan Wolfe, Clerk




                                                 2